DETAILED ACTION
The communication dated 8/30/2021 has been entered and fully considered.
Claim 1 has been amended. Claim 22 has been cancelled. Claims 1-21 are pending. Claims 18-21 have been withdrawn from further consideration. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 directed to an invention non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18. (Cancelled)
Claim 19. (Canceled)
Claim 20. (Canceled)
Claim 21. (Canceled)

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Ueda et al. (U.S. 6,284,174), hereinafter UEDA. 
UEDA teaches a spinneret assembly for polymeric fibers [Col. 2, lines 36-41; Col. 3, lines 7-16]; a cap (68) having a polymer introducing hole (67) at the center in the pack case (62) and the lower surface flares outwardly from the introducing hole (67) [Fig. 5; Col. 10, lines 42-44]); and, a spinneret (64) having many spinning holes (63) in the central portion and the spinneret has a lower surface and an upper surface [Fig. 5; Col. 10, lines 39-41]. UEDA also teaches a flow guide (sweeping plate (71)) with a tapered geometry mounted in a space defined by the cap and spinneret [Col. 10, lines 59-62; Fig. 5]. 
UEDA fails to teach, suggest or disclose the space between the flow guide’s base and the spinneret’s upper surface is void of any intervening structure. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify UEDA, by having a void between the flow guide’s base and the spinneret’s upper surface with all the structural limitations of the applicant’s invention, and the applicant has done so for the benefit of the void not being obstructed by an intervening structures that could prevent the polymer dope from passing through all of the flow channels in the spinneret, as taught in the instant specification [00031].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748